Schaller, J., dissenting.
I respectfully disagree with the result reached in part II of the majority opinion. There, the majority concludes that “the arbitrators reasonably concluded that it was not the plaintiffs intent to replace the Honda with the Suzuki motorcycle.” On that basis, the majority affirms the decision of the trial court which, itself, confirmed the decision of the two majority arbitrators on the ground that there was substantial evidence to support their finding concerning the plaintiff’s intent.
I agree with the majority that the issue in this case is whether the trial court properly concluded that substantial evidence supported the arbitrators’ finding that the plaintiff did not intend to replace the Honda with the Suzuki. It is important to note, however, that the arbitrators’ finding of intent is focused on the May 2, 1988 date at which time the plaintiff had not yet taken possession of the Suzuki.
While I believe that the majority has applied the correct standard in determining this issue, I strongly disagree that the record supports the arbitrators’ finding regardless of whether the May 2,1988 date or the correct June 4, 1988 date is used as the fulcrum for the determination. To the contrary, I believe the record *262thoroughly supports the plaintiffs position that he intended the Suzuki to be a replacement vehicle within the language of the insurance policy at issue.
I
It is well settled that “[bjecause it is the insurance company that has drafted the terms of the insurance policy, any ambiguity contained therein is traditionally construed against the insurer and in favor of insurance coverage.” S&S Tobacco & Candy Co. v. Greater New York Mutual Ins. Co., 224 Conn. 313, 320, 617 A.2d 1388 (1992); Kelly v. Figueiredo, 223 Conn. 31, 36-37, 610 A.2d 1296 (1992); Streitweiser v. Middlesex Mutual Assurance Co., 219 Conn. 371, 375, 593 A.2d 498 (1991); Beach v. Middlesex Mutual Assurance Co., 205 Conn. 246, 250, 532 A.2d 1297 (1987).
In the present case, it is critical to note that the insurance policy, which was prepared by the defendant, failed to provide any definition of what constitutes a replacement vehicle under the policy. While the policy language discusses generally the replacement of an insured vehicle, there is no specification of the duties and responsibilities of the insured concerning that event. Most certainly, there is no requirement in the policy that the originally insured vehicle must be disposed of or inoperable after a replacement vehicle is acquired by the insured.
II
An additional issue in this case is whether Connecticut recognizes the “formalistic” or “alternative” approach in defining “replacement vehicle.” In its memorandum of decision, the trial court examined case law from other jurisdictions in discussing the two existing approaches to the definition of replacement vehicle. That was necessary because neither this court nor our Supreme Court has adopted any test concerning *263that subject. The trial court assumed that the “alternative approach” applied and determined that, even under this more liberal approach, the plaintiffs case fails. The majority, while declining to adopt either approach, makes a similar assumption for purposes of this case.
I believe it is appropriate for this court to adopt expressly the more liberal, flexible “alternative approach” in determining whether a vehicle has been replaced. Numerous jurisdictions have adopted this approach as it clearly represents the fairest approach to this problem. See, e.g., Government Employees Ins. Co. v. Berry, 724 F. Sup. 872, 876 (D. Ala. 1989); Continental Ins. Co v. Entrikin, 9 Kan. App. 2d 384, 680 P.2d 913 (1984); Adams v. Covenant Security Ins. Co., 465 S.W.2d 32 (Mo. App. 1971); Filaseta v. Pennsylvania Threshermen & Farmers’ Mutual Casualty Ins. Co., 209 Pa. Super. 322, 228 A.2d 18 (1967); Rowland v. State Farm Mutual Automobile Ins. Co., 9 Wash. App. 460, 512 P.2d 1129 (1973). The alternative approach is based on an examination of the totality of the circumstances to ascertain the intent of the insured. See, e.g., Government Employees Ins. Co. v. Berry, supra; Rowland v. State Farm Mutual Automobile Ins. Co., supra. By focusing on whether the insured intended a replacement, the alternative test operates to yield a fair interpretation of “replacement.”
From a policy standpoint, the formalistic approach serves the benefit of avoiding difficult ad hoc determinations regarding the intent of the insured. See Kelly v. State Farm Mutual Automobile Ins. Co., 256 F. Sup. 978, 981 (E.D. Tenn. 1966). The doctrine’s reliance on a limited number of formal criteria, however, may engender an inaccurate result. It seems clear, for example, that an insured should be able to prove that a replacement has occurred without first establishing that *264the vehicle is either inoperable or out of the insured’s possession as the formalistic approach would demand.
By contrast, the alternative approach, “is applied to the replacement clause to reach a usual and ordinary meaning of the word ‘replace’ — that is to provide or produce a substitute or equivalent in place of a person or thing.” Government Employees Ins. Co. v. Berry, supra. The flexible, intent-based Berry approach is premised on two traditional insurance doctrines. The first is that “courts should give the words in a contract the meaning they have in common, everyday usage— that is, the meaning probably held by the layperson who bought and paid for the policy.” Id., citing Rowland v. State Farm Mutual Automobile Ins. Co., supra. The second is that “where some doubt exists as to the proper construction of an insurance policy term, courts should resolve the doubt by interpreting the term favorably to the insured.” Government Employees Ins. Co. v. Berry, supra, citing Iowa National Mutual Ins. Co. v. McGhee, 292 F. Sup. 176, 181 (W.D.Va. 1968), aff’d, 408 F.2d 4 (4th Cir. 1969); see also S & S Tobacco & Candy Co. v. Greater New York Mutual Ins. Co., supra.
The purpose of the intent-based theory is to provide a flexible, common sense approach to determining the insured’s intent as to replacement under the circumstances of the particular case. Accordingly, in this case4 where the language of the policy is ambiguous with respect to the meaning of “replace,” the approach most likely to be fair and accurate is to ascertain from the totality of the circumstances whether the insured intended to replace the insured vehicle.
In the present case, as both the trial court and the majority indicated, the plaintiff’s intent must be determined as of June 4, 1988, the date when the plaintiff actually took possession of the Suzuki, rather than *265May 2, 1988, when he purchased it, since it is undisputed that the Suzuki was in a repair shop until June 4, 1988.
The only direct evidence of intent presented to the arbitrators was the insured’s own testimony that he intended to replace the Honda. The only other evidence relating to intent was circumstantial in nature and consisted of the insured’s testimony to the effect that he had driven the Honda after the purchase of the Suzuki and before the accident. On the basis of that testimony, the majority arbitrators found that “[t]he claimant admits that he drove the Honda at various times, although sporadically, after May 2,1988 and before the accident.” They further determined, on that basis, that “it was not the claimant’s intent, as of May 2, 1988, that the Suzuki, rather than the motorcycle he continued to drive, should be the insured vehicle.”
The arbitrators, of course, in focusing on the May 2 date, failed to address the crucial June 4, 1988, to June 10,1988 period. The testimony of the plaintiff on which that determination of the arbitrators was based did not indicate how often or under what circumstances the Honda was operated. More important is the absence of evidence that the Honda was operated after June 4, the date when the plaintiff took possession of the Suzuki, and before June 10, the date on which the accident occurred. Since the majority arbitrators erroneously used the May 2 date, rather than the June 4 date, as the starting point for the Suzuki use by the plaintiff, no reasonable inference can be drawn that the Honda was used during the period from June 4 to June 10. The majority arbitrators thus improperly relied on the sporadic use of the Honda at unspecified times prior to June 10 to conclude that the plaintiff continued to use the Honda after he took possession of the Suzuki.
*266Further, while there was testimony from the insured that he operated the Honda after the June 10 accident, that use can have no legitimate bearing on the issue concerning preaccident use. After June 10, the Suzuki was disabled and, because the policy imposed no requirement that the plaintiff dispose of his original vehicle, his subsequent use cannot fairly be interpreted to prejudice his position. The uncontroverted evidence indicated that, at the time the Suzuki was first possessed by the plaintiff, the Honda was essentially inoperable. While the plaintiff obviously was able to make some sporadic use of it at some unspecified times prior to the accident and then again for a time after the accident, the evidence before the arbitrators strongly militated toward a conclusion that the Suzuki was acquired to replace the Honda. In essence, the record provides no support for the majority arbitrators’ precise finding that “it was not the claimant’s intent, as of May 2, 1988, that the Suzuki, rather than the motorcycle he continued to drive, should be the insured vehicle.” (Emphasis added.)
The trial court, in my view, improperly sustained the decision of the majority arbitrators. Where the language in the insurance policy that was prepared and provided by the defendant insurer failed to provide any definition of replacement vehicle, or any guidelines for determining whether replacement had occurred, that policy language must be construed in the insured’s favor. Applying the intent-based approach to the facts of this case, I conclude that a fair interpretation of the evidence reveals unmistakably that the plaintiff effected a replacement of the Honda. I would reverse the judgment of the trial court.
Accordingly, I respectfully dissent.